DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140321339 (Pehlke) alone or alternatively in view of ADG1234.
Regarding claim 1, Pehlke teaches “A radio-frequency module (shown in FIG 3 with corresponding description) that transmits radio-frequency signals in a first communication band (paragraph 0041: operating in the B28B mode), in a second communication band (paragraph 0039: operating in the B28A mode), and in a third communication band (paragraph 0043: operating in the B29 (Rx) mode), the first to third communication bands being different frequency bands (paragraphs 0035 – 0036), a transmission band of the second communication band including a reception band of the third communication band (paragraph 0035: B28A includes transmission frequencies Tx=703-733 MHz; paragraph 0036: Band 29 is Rx-only band with the frequencies of 716-728 MHz, thus being within the transmission frequencies of B28A.), the radiofrequency module comprising (for the sake of explanation and mapping the claim’s limitations onto the prior art device, the examiner uses FIG 3 of Pehlke and uses circuit 202 shown in FIG 4B as functioning example of the circuit 202 in FIG 3 (see paragraph 0051 stating that FIG. 4B shows an example switching circuit 240 that can provide the DP2T functionality of the switching configuration 208 of FIG. 4A.). All subsequent references would be given according to Sketch 1 below):

    PNG
    media_image1.png
    801
    861
    media_image1.png
    Greyscale

Sketch 1

a common input/output terminal (shown as antenna connection a1);
(shown as a point a2 connecting output of the transmission amplifier 142 and line 144);
a first output terminal from which radio-frequency reception signals in the first communication band are outputted (shown as a point a3 at the end of line 170 from filter 166 representing reception filter for band B28B);
a second output terminal from which radio-frequency reception signals in the second communication band are outputted (shown as a point a4 at the end of line 158 from filter 154 representing reception filter for band B28A);
a third output terminal from which radio-frequency reception signals in the third communication band are outputted (shown as a point a5 at the end of line 206 representing reception signal for band B29);
a first transmitting filter whose pass band is a transmission band of the first communication band (Tx filter 164 for band B28B);
a first receiving filter whose pass band is a reception band of the first communication band (Rx filter 166 for band B28B);
a second transmitting filter whose pass band is the transmission band of the second communication band (Tx filter 152 for band B28A);
a second receiving filter whose pass band is a reception band of the second communication band (Rx filter 154 for band B28A); and
a switch (combination of switches 220 and 202. With respect to switch 220, only two selection terminals are illustrated for simplicity since FIG 3 of Pehlke does not show utilization of other selection terminals) including a first common (terminal a6), a second common terminal (terminal 230), a first selection terminal (terminal a7), a second selection terminal (terminal a8), a third selection terminal (terminal 232), a fourth selection terminal (terminal 236), and a fifth selection terminal (terminal 234)…”
“…the first common terminal being connected to the common input/output terminal (terminal a6 is connected to the antenna terminal a1 through the line 194),
the second common terminal being connected to the first input terminal (terminal 230 is connected to the terminal a2),
an output terminal of the first transmitting filter and an input terminal of the first receiving filter being connected to the first selection terminal (common terminal of filters 164 and 166 shown as a9 is connected to the terminal a7),
an output terminal of the second transmitting filter and an input terminal of the second receiving filter being connected to the second selection terminal (common terminal of filters 152 and 154 shown as a10 is connected to the terminal a8),
an input terminal of the first transmitting filter being connected to the third selection terminal (input terminal a11 of filter 164 is connected to the terminal 232),
an input terminal of the second transmitting filter being connected to the fourth selection terminal (input terminal a12 of filter 152 is connected to the terminal 236),
an output terminal of the first receiving filter being connected to the first output terminal (output terminal a13 of filter 166 is connected to the terminal a3),
an output terminal of the second receiving filter being connected to the second output terminal (output terminal a14 of filter 154 is connected to the terminal a4),
(terminal 234 is connected to the terminal a5),
wherein each of the first common terminal (mapped above to terminal a6) and the second common terminal (mapped above to terminal 230) of the switch (combination of switches 220 and 202) is configured to simultaneously connect to at least two of the first selection terminal, the second selection terminal, the third selection terminal, the fourth selection terminal, and the fifth selection terminal (paragraph 0048: the B28A Tx filter 152 can provide filtering of an amplified Tx signal from the PA 142. The amplified Tx signal from the PA 142 can be provided to the B28A Tx filter 152 through a switch 202.
Now looking at Sketch 1 above, and tracing the path from the PA 142 to the B28A Tx filter 152 through a switch 202, it may be seen that the signal from the output of PA 142 goes to the terminal 230 (“the second common terminal”) and for the signal to connect to the filter 152, it has to come from the terminal 236 (mapped above to “the fourth selection terminal”). Thus, to implement the disclosed arrangement, “the second common terminal” 230 needs to connect to “the fourth selection terminal” 236 through the switch 246.
Going back to paragraph 0048, The filtered Tx signal can be routed to an antenna 196 through path 210, a SP(N-1)T antenna switch 220, and path 194 so as to be transmitted as a B28A Tx band signal.
Now looking at Sketch 1 above and tracing the path from the output of the Tx filter 152 to the antenna, it may be seen that the output of Tx filter 152 at the terminal a10 connect to the antenna switch 220 through the path 210 and terminal a8, which was earlier mapped to “the second selection terminal”. Therefore, for the signal to be transmitted through the antenna, “the second selection terminal” a8 needs to be connected to “the first common terminal” a6.
Summarizing, in order to implement the routing in paragraph 0046, “the first common terminal” a6 is connected to “the second selection terminal” a8 while “the second common terminal” 230 is simultaneously connected to “the fourth selection terminal” 236, as the claim requires).”
	
	
In Sketch 1 above, switches 220 and 202 are shown next to each other. For the applicant’s convenience, below is an explanation of merely graphical transformation of FIG 3 of Pehlke into Sketch 1.
In FIG 3 of Pehlke, switches 202/208 and 220 are shown separate from each other however, they can be moved around within the space of the schematic diagram at the drafter’s convenience and as long as the connections from the appropriate terminals of the switches to other components are still maintained, the functionality of the schematic does not change. For example, the switches can be rearranged as shown in the following Sketch 2:

    PNG
    media_image2.png
    678
    805
    media_image2.png
    Greyscale

Sketch 2
There is no changes in the connections; the examiner simply moved switch 202/208 from one place the schematic diagram to a different place, therefore, the device will function in exactly same way as before. There is also no patentable difference between the original Fig. 3 and the schematic shown in Sketch 2. It is simply a matter of graphical representation.
By the same token, the switch 202/208 can also be moved a bit higher in the schematic diagram so it will abut the switch 220, again with no changes in the connections the device will function in exactly same way as before. This would also not result in any patentable difference between the original Fig. 3 and the schematic shown in Sketch 3 below. It is simply a matter of graphical representation.

    PNG
    media_image3.png
    718
    859
    media_image3.png
    Greyscale

Sketch 3
The difference between the teaching of Pehlke and instant claim is that Pehlke simply shows two switches 220 and 202/208 without disclosing that they are “being configured as one chip”. In fact, Pehlke simply shows schematic diagram without teaching anything regarding physical implementation except stating in paragraph 0066 that the whole circuit may be done using a combination of integrated circuits thus leaving particular implementation to the discretion of a person of ordinary skill in the art reading his disclosure.
On the other side, in the previous office actions the examiner took an official notice that placing multiple switches in a single integrated circuit is well known in the art. Since the applicant failed to properly traverse this well known in the art statement, it is taken to be admitted prior art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a single integrated circuit comprising all the switches used in the system of Pehlke, as is well known in the art, with predictable results, the results being possible reduction in space taken by the components, reduction in cost, etc.
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to combine the switches 220 and 202 shown separate from each other in a single integrated circuit, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Still additionally or alternatively, ADG1234, which can be used in communication systems, discloses an example of a single chip integrated package comprising plurality of individual switches. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a single integrated circuit, such as that disclosed by ADG1234, to build the switching arrangement disclosed by Pehlke, with predictable results, the results being possible reduction in space taken by the components, reduction in cost, etc.

Regarding claim 2, Pehlke teaches or fairly suggests “wherein for transmission of transmission signals and reception signals in the first communication band (paragraph 0041: operating in the B28B mode), the switch is set to a state in which the first common terminal is electrically connected to the first selection terminal (although this appears to be not explicitly disclosed, it would have been obvious that since diplex filter 164/166 is specifically for B28B, to connect the common terminal a9 of the diplex filter 164/166 to the antenna by connecting terminals a6 (“first common terminal”) and a7 (“first selection terminal”)) and the second common terminal is electrically connected to the third selection terminal (as shown in table 1 in paragraph 0052, when operating in the B28B mode, switch 242 is in ON position, thus connecting terminals 230 (“second common terminal”) and 232 (“third selection terminal”)),
for transmission of transmission signals and reception signals in the second communication band (paragraph 0039: operating in the B28A mode), the switch is set to a state in which the first common terminal is electrically connected to the second selection terminal (paragraph 0048, The filtered Tx signal can be routed to an antenna 196 through path 210, a SP(N-1)T antenna switch 220, and path 194 so as to be transmitted as a B28A Tx band signal. Now looking at Sketch 1 above and tracing the path from the output of the Tx filter 152 to the antenna, it may be seen that the output of Tx filter 152 at the terminal a10 connect to the antenna switch 220 through the path 210 and terminal a8, which was earlier mapped to “the second selection terminal”. Therefore, for the signal to be transmitted through the antenna, “the second selection terminal” a8 needs to be connected to “the first common terminal” a6.) and the second common terminal is electrically connected to the fourth selection terminal (as shown in table 1 in paragraph 0052, when operating in the B28A mode, switch 246 is in ON position, thus connecting terminals 230 (“second common terminal”) and 236 (“fourth selection terminal”). Also paragraph 0048: the B28A Tx filter 152 can provide filtering of an amplified Tx signal from the PA 142. The amplified Tx signal from the PA 142 can be provided to the B28A Tx filter 152 through a switch 202. Now looking at Sketch 1 above, and tracing the path from the PA 142 to the B28A Tx filter 152 through a switch 202, it may be seen that the signal from the output of PA 142 goes to the terminal 230 (“the second common terminal”) and for the signal to connect to the filter 152, it has to come from the terminal 236 (mapped above to “the fourth selection terminal”). Thus, to implement the disclosed arrangement, “the second common terminal” 230 needs to connect to “the fourth selection terminal” 236 through the switch 246.), and
for transmission of reception signals in the third communication band (paragraph 0043: operating in the B29 (Rx) mode), the switch is set to a state in which the first common terminal is electrically connected to the second selection terminal (since paragraph 0018 explicitly states that the same filter is used for B28A Tx band and a B29 Rx band, it would have been obvious to a person of ordinary skill in the art to connect the common terminal a10 of the diplex filter 152/154 used for B28A to the antenna by connecting terminals a6 (“first common terminal”) and a8 (“second selection terminal”)) and the fourth selection terminal is electrically connected to the fifth selection terminal (as shown in table 1 in paragraph 0052, when operating in the B29 Rx mode, switch 244 is in ON position, thus connecting terminals 234 (“fifth common terminal”) and 236 (“fourth selection terminal”)).”
Regarding claims 14 and 15, Pehlke teaches “the first communication band is long term evolution (LTE) band, the second communication band is LTE band, and the third communication band is LTE band (paragraphs 0035 – 0036).”
Regarding claims 17 and 18, Pehlke teaches “A communication device (device 400 shown in FIG 9 with corresponding description), comprising:
a radio-frequency signal processing circuit that processes radio-frequency signals transmitted or received via an antenna element (paragraph 0060: a transceiver 410 configured and operated to generate RF signals to be amplified and transmitted, and to process received signals.);
the radio-frequency module according to claim 1 that transmits the radio-frequency signals between the antenna element and the radio-frequency signal processing circuit (paragraph 0059: a front-end (FE) module 414 which can include a post-PA switch 208, a duplexer (DPX) assembly 450, and an antenna switch module (ASM) 220. Also shown in FIG 3 and in the examiner’s sketch above);
a reception amplifier circuit disposed between the radiofrequency signal processing circuit and each of the first to third output terminals and configured to amplify radio-frequency signals in the reception band of the first communication band, radio-frequency signals in the reception band of the second communication band, and radio-frequency signals in the reception band of the third communication band (paragraph 0062: received signals are routed from the FE module 414 to one or more low-noise amplifiers (LNAs) 418. Amplified signals from the LNAs 418 are routed to the transceiver 410.); and
a transmission amplifier circuit disposed between the radiofrequency signal processing circuit and the first input terminal and configured to amplify radio-frequency signals in the transmission band of the first communication band and radiofrequency signals in the transmission band of the second communication band (paragraph 0060: PA module 412 can receive their respective RF signals from a transceiver 410. Paragraph 0037: For transmission, an RF signal can be provided (through path 140) to a power amplifier (PA) 142. Such a PA can be a band-specific PA, or a PA capable of amplifying RF signals in the B28 band.).”

Claims 3, 4, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140321339 (Pehlke) alone or alternatively in view of ADG1234 as applied to claims 1 and 2 above, and further in view of information well known in the art as may be evidenced by one or more of Multilayer Diplexer DPX165950DT-8045A1 (TDK), or TQQ1030 Band 30 BAW Duplexer (TQQ1030).
Regarding claims 3 and 4, Pehlke teaches or fairly suggests “wherein the first transmitting filter and the first receiving filter constitute a first duplexer, the second transmitting filter and the second receiving filter constitute a second duplexer (paragraph 0038: a B28A duplexer 150 (also referred to as B28A DPX) and a B28B duplexer 162 (also referred to as B28B DPX)),
the first duplexer, the second duplexer, and the switch are mounted on a mounting substrate (paragraph 0059: The FE module 414 can include a packaging substrate such as a laminate substrate configured to receive a plurality of components including some or all of the foregoing post-PA switch 208, duplexer assembly 450, and ASM 220.),
the first duplexer includes: a first antenna terminal configured for shared use as an output terminal of the first transmitting filter and an input terminal of the first receiving filter (common terminal of filters 164 and 166 shown as a9 in the sketch above, connected to the terminal a7 which connects to antenna through the terminal a6); a first transmission terminal configured as the input terminal of the first transmitting filter (input terminal a11 of filter 164); and a first reception terminal configured as the output terminal of the first receiving filter (output terminal a13 of filter 166),
the second duplexer includes: a second antenna terminal configured for shared use as an output terminal of the second transmitting filter and an input terminal of the second receiving filter (common terminal of filters 152 and 154 shown as a10 connected to the terminal a8 which connects to antenna through the terminal a6); a second transmission terminal configured as the input terminal of the second transmitting filter (input terminal a12 of filter 152); and a second reception terminal configured as the output terminal of the second receiving filter (output terminal a14 of filter 154)…”
Pehlke does not disclose “when the mounting substrate is viewed in plan,
the first antenna terminal is disposed adjacent to a first side included in an outer periphery of the first duplexer, and the first transmission terminal and the first reception terminal are disposed adjacent to another side included in the outer periphery of the first duplexer,
the second antenna terminal is disposed adjacent to a second side included in the outer periphery of the second duplexer, and the second transmission terminal and the second reception terminal are disposed adjacent to another side included in the outer periphery of the second duplexer, and

In fact, Pehlke does not disclose any details regarding layout and placement of any components on the substrate, thus leaving this to the discretion of a person of ordinary skill in the art reading his disclosure.
However, the details of the diplexer layout are well known in the art, as may be evidenced by at least TQQ1030 (“the first antenna terminal (shown as antenna terminal 6 in the top view on page 1) is disposed adjacent to a first side included in an outer periphery of the first duplexer (the antenna terminal 6 is located adjacent to the upper side of the periphery of the device), and the first transmission terminal and the first reception terminal are disposed adjacent to another side included in the outer periphery of the first duplexer (the transmit terminal 3 and the received terminal 1 are located adjacent to the opposite side of the periphery of the device), the second antenna terminal is disposed adjacent to a second side included in the outer periphery of the second duplexer, and the second transmission terminal and the second reception terminal are disposed adjacent to another side included in the outer periphery of the second duplexer (the same arrangement as shown above for the first duplexer would also hold for the second duplexer)”), or TDK (“the first antenna (shown as common terminal 2 in the top view on page 1) is disposed adjacent to a first side included in an outer periphery of the first duplexer (the common terminal 2 is located adjacent to the lower side of the periphery of the device), and the first transmission terminal and the first reception terminal are disposed adjacent to another side included in the outer periphery of the first duplexer (the high-band terminal 4 and the low-band terminal 6 are located adjacent to the opposite side of the periphery of the device), the second antenna terminal is disposed adjacent to a second side included in the outer periphery of the second duplexer, and the second transmission terminal and the second reception terminal are disposed adjacent to another side included in the outer periphery of the second duplexer (the same arrangement as shown above for the first duplexer would also hold for the second duplexer)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known components for the diplex filter having well-known pad layout, as may be evidenced by TQQ1030 or TDK, in the system of Pehlke simply as design choice with predictable results and to simply fill in where Pehlke is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Lastly, with respect to “the first side and the second side are disposed in such a manner that no sides other than the first side that are included in the outer periphery of 
Positioning components on the PC board (or substrate) is something that myriad of designers have been doing for the past 60 years for millions or billions of electronic devices designed during this timeframe. The examiner himself has over 20 years of extensive experience in designing RF circuits.  While doing so, there are many considerations that the designers take into account, such as available space (with the purpose, for example, of minimizing the space taken by the components or with the purpose of fitting the components into available space), length of the interconnection between the components, possible unwanted interaction between the components and the interconnecting traces, the number of interconnections and their complexity, etc.
The examiner submits that it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the recited in the claim positioning of both diplex filters is simply a matter of design choice on how to place components on the PC board using at least some of the considerations outlined above. Indeed, since the common (or antenna) terminals a9 and a10 of both diplex filters are directly routed to the adjacent terminals a7 and a8 of the switch 220 and assuming that the terminals a7 and a8 of the switch are located adjacent to each other on the same 
Regarding claim 16, Pehlke teaches “the first communication band is long term evolution (LTE) band, the second communication band is LTE band, and the third communication band is LTE band (paragraphs 0035 – 0036).”
Regarding claims 19 and 20, these claims are rejected because of the same reasons as set forth in the rejection of claims 17 and 18 because they have similar limitations.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140321339 (Pehlke) in view of ADG1234.
Regarding claims 11 and 12, Pehlke teaches or fairly suggests “the switch is included in a switching IC (the obviousness of using a switch as an integrated circuit was explained in the rejection of claim 1 above)…”
Pehlke in combination with ADG1234 teaches “the switching IC includes, in addition to the switch, a control circuit that provides the switch with a control signal for switching between presence and absence of electrical connection between the terminals (ADG1234, FIG 2 showing presence of logic that generates control signals for the plurality of switches, thus “control circuit that provides the switch with a control signal for switching between presence and absence of electrical connection between the terminals”.).”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140321339 (Pehlke) in view of ADG1234 and evidenced by one or more of Multilayer Diplexer DPX165950DT-8045A1 (TDK), or TQQ1030 Band 30 BAW Duplexer (TQQ1030).
Regarding claim 13, this claim is rejected because of the same reasons as set forth in the rejection of claim 11 because they have similar limitations.

Allowable Subject Matter
Claims 5 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648